Citation Nr: 1545173	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-27 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Cheri D. Smith, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1965 to July 1969.

This case is before the Board of Veteran's Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran requested a videoconference hearing before a member of the Board.  In March 2015 letter, the Veteran withdrew his hearing request and asked that the Board render a decision based on the evidence of record.  Therefore, that hearing request is deemed to have been properly withdrawn.

The matter was remanded by the Board in May 2015 to secure an adequate VA examination.  The matter has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOD). VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board remanded the case in May 2015 because a 2010 VA examiner failed to address whether the Veteran's ED was caused or aggravated by any medications taken for his service-connected lumbar spine disability.  In particular, the Board sought a new VA examination that addressed whether it was at least as likely as not that the specific medications prescribed for the Veteran's lumbar spine disability caused or aggravated the Veteran's diagnosed ED.  

In May 2015, the Veteran was afforded another VA examination to determine whether his ED was etiologically related to the prescription medications he took for his lumbar spine disability.  At that time, the Veteran reported taking Flexeril.  The VA examiner opined that the Veteran's ED was less likely than not proximately due to, or the result of, the Veteran's service-connected lumbar spine disability.  In support of this conclusion, the VA examiner cited to medical literature that stated, generally, that ED was not a common side effect of muscle relaxants.  The VA examiner noted that, while ED could be a rare side effect, the examiner had never personally encountered a patient that complained of ED as a side effect of muscle relaxants.  The examiner concluded that the Veteran's ED was, therefore, vascular in nature.  In addition, the VA examiner opined that the Veteran's ED was not aggravated by his service-connected lumbar spine disability, or medication prescribed therefor, but provided no separate rationale to support that conclusion.
Furthermore, the Board notes that VA medical records include a list of a number of pain medications prescribed to the Veteran, other than Flexeril, and the examiner did not address whether any other pain medications he may have been prescribed would cause or aggravate his ED. 

Unfortunately, the May 2015 VA opinion is inadequate.  The examiner did not specifically address the side effects of Flexeril, but rather spoke only about muscle relaxants in general.  Also, the rationale provided by the examiner was insufficient because, while the examiner noted ED is not a common side effect of muscle relaxants, it was conceded that it is a rare side effect.  Therefore, the examiner needed to address whether, in this particular case, the Veteran's Flexeril prescription had the rare side effect of either causing or aggravating the Veteran's ED.  Further, the examiner did not provide an adequate rational to support his conclusion that the Veteran's ED was not aggravated by any medications the Veteran was taking for his service-connected lumbar spine disability.  

Thus, the Board finds that an additional remand is warranted to ensure compliance with the prior remand instructions, and to secure an adequate rationale as to whether in this particular case it is at least as likely as not that the Veteran's Flexeril prescription, or any other prescription related to the Veteran's service-connected lumbar spine disability, caused or aggravated his ED.

Lastly, on remand, attempts to identify and obtain any outstanding, current treatment records should be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file. Specifically, a list of the Veteran's currently prescribed medications for the treatment of his lumbar spine disability should be obtained.

2.  Then, the Veteran's claims file should be forwarded to the 2015 VA examiner for a complete review and an addendum opinion.  The examiner should review a list of the Veteran's prescribed medications for his lumbar spine disability in the VA treatment records and in any obtained private treatment records. A complete rationale for all opinions is required.

Based on the review of the record, to specifically include the May 2015 examination report, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's ED is caused, or aggravated by the prescription medications taken for his service-connected lumbar spine disability.  In particular, the examiner must address whether, in this case, the Veteran's ED is at least as likely as not a side effect of the specific medications prescribed to treat his service-connected lumbar spine disability. If the examiner determines it is a rare side effect, the examiner still must render an opinion as to whether the medication and the ED are at least as likely as not related.  If the examiner concludes that the Veteran's ED is etiologically vascular in nature, a rationale must be provided.

In addressing whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's ED was aggravated by the Veteran's prescription medications for his service-connected lumbar spine disability, the examiner must discuss whether any side effects of those medications have caused a permanent worsening of the Veteran's ED beyond that due to the natural disease process and provide a rationale for any conclusion reached.

If the May 2015 VA examiner is unavailable, the Claims file should be provided to another examiner with sufficient expertise to provide the requested opinions.  Another examination of the Veteran should only be performed if deemed necessary by the examiner providing the requested medical opinions.

2. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




